Citation Nr: 0000469	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-46 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted or 
secured to reopen the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from April 1968 to February 1970 
and from September 1970 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The case returns to the Board following remands to the RO in 
January 1998 and June 1998.  


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a July 1985 
rating decision.  The RO advised the veteran of that denial 
but he did not appeal.  

2.  Evidence submitted since the July 1985 rating decision is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

3.  There is no competent medical evidence of a nexus between 
PTSD and the veteran's period of active duty service.   


CONCLUSIONS OF LAW

1.  The July 1985 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1998).

2.  New and material evidence has been submitted or secured 
since July 1985 to reopen the veteran's claim of entitlement 
to service connection for PTSD.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  

3.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran originally claimed service connection for PTSD in 
March 1985.  The RO denied the claim in a July 1985 rating 
decision.  The RO advised the veteran of that denial but he 
did not appeal.  Therefore, the RO's decision of July 1985 is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (1999).   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet. App. 203, 206 (1999).  
See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 218 
(1999) (stating that, after Hodge, new and material evidence 
may be presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters, 12 Vet. App. at 206.  According 
to VA regulation, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This definition "emphasizes the 
importance of the complete record for evaluation of the 
veteran's claim."  Hodge, 155 F.3d at 1363.  In determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters, 12 Vet. App. at 
206.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id.   

The RO denied service connection for PTSD in the July 1985 
rating decision because there was no confirmation of 
stressors sufficient to support a diagnosis of PTSD.  The 
evidence of record at the time of that decision consisted of 
the veteran's service medical records, a report of a VA 
hospitalization in January 1985, and a PTSD development 
letter sent to the veteran.  

Evidence submitted or secured since the July 1985 rating 
decision includes numerous VA medical center discharge 
summaries reflecting hospitalizations in 1993 and 1994 for 
psychiatric disorders, including PTSD, reports of VA 
examinations in July 1995 and February 1996, a statement from 
the Department of the Navy verifying that the veteran was not 
awarded the Combat Action Ribbon, a January 1997 statement 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) with attachments describing the location 
of the veteran's unit in Vietnam, and the veteran's testimony 
from hearings in May 1995 and April 1998, and the veteran's 
stressor letter received during the 1995 hearing.  Upon a 
review of this evidence, the Board finds that it bears 
directly on the matter at hand, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Therefore, the Board finds that new and material evidence has 
been submitted or secured to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  

Service Connection for PTSD

Because the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for PTSD, the Board will proceed to 
evaluate the claim based on all the evidence of record.  
Winters, 12 Vet. App. at 206.  Initially, the Board notes 
that the veteran has had ample opportunity to submit evidence 
and argument on the issue and therefore will not be 
prejudiced by the Board's current consideration of the claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that, during the pendency of the veteran's 
appeal, VA amended 38 C.F.R. § 3.304(f) to implement 
provisions from Cohen v. Brown, 10 Vet. App. 128 (1997) 
pertaining to the evidentiary burden for combat veterans.    

The previous version of 38 C.F.R. § 3.304(f), in pertinent 
part, is as follows:  

Service connection for post- traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (1998).  

The amended regulation reads as follows: 

Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with VA regulations; a link, established 
by medical evidence, between current 
symptoms and an in-service stressor; and 
credible supporting evidence that the 
claimed in-service stressor occurred.  If 
the evidence establishes that the veteran 
engaged in combat with the enemy and the 
claimed stressor is related to that 
combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.  

38 C.F.R. § 3.304(f) (as amended by 64 Fed. Reg. 32,807-
32,808 (1999)) (effective March 7, 1997) (implementing the 
decision in Cohen v. Brown, 10 Vet. App. 128 (1997)).  See 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to 
combat veterans).  

Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).     
 
With respect to the diagnosis criterion, a "clear" 
diagnosis of PTSD is, at minimum, "an unequivocal one."  
Cohen, 10 Vet. App. 128, 139 (1997).  In addition, a shift in 
diagnostic criteria from an objective to a subjective 
standard means that the sufficiency of a stressor to cause 
PTSD is a clinical determination for the examining mental 
health professional.  Cohen, 10 Vet. App. at 153 (Nebeker, 
Chief Judge, concurring by way of synopsis).  See 61 Fed. 
Reg. 52695-52702 (1996) (amending 38 C.F.R. §§ 4.125 & 
4.126).  

If there is an unequivocal diagnosis of PTSD by mental health 
professionals, it presume that the diagnosis was made in 
accordance with the applicable DSM criteria as to both 
adequacy of symptomatology and sufficiency of the stressor 
(or stressors)." Id.  If there is a question as to whether 
the report or examination is in accord with applicable DSM 
criteria, the report must be returned for a further 
clarification as needed. Id.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353 (1998) (Board must make a specific finding as to 
whether the veteran engaged in combat).  If VA determines 
that the veteran engaged in combat with the enemy and his 
alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(d).  

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

The final requirement of 38 C.F.R. § 3.304(f) is medical 
evidence of a nexus between the claimed in-service stressor 
and the current disability.  However, such after-the-fact 
medical nexus evidence cannot also be the sole evidence of 
the occurrence of the claimed stressor.  Moreau, 9 Vet. 
App. at 396.  In addition, medical nexus evidence may not be 
substituted by application of the provisions of § 1154(b).  
Clyburn v. West, 12 Vet. App. 296, 303 (1999); Cohen, 10 Vet. 
App. at 138.

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

In this case, the Board finds that the veteran's claim of 
entitlement to service connection is not well grounded.  
First, although VA examinations do not yield a diagnosis of 
PTSD, VA inpatient treatment records show a diagnosis of PTSD 
through March 1994.  Thus, the evidence satisfies the first 
criterion for a well grounded claim.  

Second, the veteran asserts that he experienced traumatic 
events in service, including combat experiences.  For 
purposes of determining whether a claim is well grounded, the 
Board accepts the veteran's assertions as true.  Arms, 12 
Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21. 

However, the Board finds that there is no competent medical 
evidence of a nexus between the diagnosed PTSD and the 
veteran's alleged in-service stressors.  As indicated above, 
VA inpatient records show a diagnosis of PTSD.  However, the 
records do not specifically relate the PTSD to service.  For 
example, VA records of a January to March 1994 
hospitalization show that, in addition to service trauma, the 
veteran reported a history of child abuse and post-service 
traumas, including train wrecks and chemical spills.  A well 
grounded claim requires medical evidence linking the 
diagnosis of PTSD specifically to service.  Epps, 126 F.3d at 
1468.  

A review of the records shows that the veteran described 
service in Vietnam, including traumatic experiences, to which 
he related his psychiatric problems.  However, medical 
history provided by a veteran and recorded by an examiner 
without additional enhancement or analysis is not competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Moreover, the veteran is a lay person.  As such, he 
is competent to describe his symptoms, but he is not 
competent to offer an opinion on a matter that requires 
medical knowledge, such as a determination of etiology.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In addition, to the extent that the veteran's personal 
reports of psychiatric problems reflects a continuity of 
symptoms since service, the Board emphasizes that the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60, 66 (1999).  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for PTSD.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for PTSD, he should submit competent medical 
evidence showing that he has PTSD specifically as a result of 
traumas experienced in service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80.


ORDER

Entitlement to service connection for PTSD is denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

